AO 440 (Re~~. 06/12) Summons in a Civil A~•tiou


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District of North Carolina


                         Farhad Azima




                             Ylaintifl(s)
                                 v.                                             Civil Action No. 1:20-cv-000954

Nicholas Del Rosso and Vital Management Services,
                       Inc.


                           Defendants)


                                                     SUMMONS IN A CIVIL ACTION

TO: (Defendant's nanTe arad address) NIChOIaS D@I R05S0
                                            318 Lystra Preserve Drive
                                            Chapel Hill, North Carolina 27517




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (nat counting the day you received it) — ar 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —you must serve on the plaintiff an answer to the attached complaint or a motion. under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Womble Bond Dickinson (US) LLP
                                 Christopher Jones, Ripley Rand, and Jonathon Townsend
                                 555 Fayetteville St., Suite 1100
                                 Raleigh, NC 27601
                                 Attorneys for Plaintiff Farhad Azima


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




 Tohn S, Brubaker                                                                                         October 16, 2020
 Clerk                                                                                                Date

 /s/ Samantha Hicks
 Deputy clerk


                  Case 1:20-cv-00954-UA-JLW Document 5 Filed 10/20/20 Page 1 of 2
AO 440 (Rev. 06/12) Su[mnons iu a Civi] Action (Page 2)

 Civil Action No, 1:20-cv-000954

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless ~•equired by Fed. R. Civ. P. 4 (l))

           Th1S Summons for (nu~rae of i~tdfvidu.al a~ad title, if urr~)       ~~ ~ ~/l(~ (~~S~~ ~~
 was received by me on (dare) ~(                          _~~

           ~ I personally served the summons on the individual at ~placE)
                                                                                      Ori (date)                                  or

           ~ I left the summons at the individual's residence or usual place of abode with (na„~eJ
                                                                       a person of suitable age and discretion who resides there,
           on (date)                                ,and mailed a copy to the individual's last known address; or

                 sewed the summons on (name o/~~ndivtd~~ar)                                                                              ,who is
            desi nated by law o accept service of process on behalf of (num                  q~'organization)                 ~,~~j ~q~
               ~~~w              ~('~(/                                               011 (date)       (a (~~; OC
                                                                              —                          ~~

           l7 1 returned the summons unexecuted because                                                                                       or

           ~ Other (specify):




           My fees are $                            for travel and $                         for services, for a total of $            0.00


           I declare under penalty of perjury that this information is true.                       ~
                                                                                                                       ~~
             l~        ~~
Date:         - --       -..__----
                                                                                  —     --         Server's' signature             -




                                                                                         r~

                                                                                                   Server• . •   di•e. ~,~~
                                                                                                                         ~~~             r~~
Additional information regarding attempted service, etc:




                  Case 1:20-cv-00954-UA-JLW Document 5 Filed 10/20/20 Page 2 of 2
